Title: To Alexander Hamilton from William S. Smith, 4 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            Union Brigade April 4th. 1800
          
          The Bearer Justus Cadwell the soldier of the 13th. whose place was proposed to be supplied Abner Chapel, having rejoined his regiment upon the expiration of his furlough, I have concluded it would furnish you with an opportunity of carrying your intentions promptly into effect by giving him a pass-port to Head Quarters—
          He will of course deliver this Letter, & not doubting but you have received my last, covering the deffinitive inspection and approbation of Chapel, you will have it, in your power to give him the discharge contemplated
          I have the Honor to be, with great Respect—Sir—Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th.
          
        